Citation Nr: 0115379	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a stomach 
condition.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for residuals of 
exposure to Agent Orange.

6.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the benefits sought on appeal. 

The issue of entitlement to service connection for a lung 
condition will be discussed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal, except for the issue involving a lung 
condition, has been obtained, and no further development is 
necessary to comply with the Veterans Claims Assistance Act 
of 2000.

2.  No medical evidence establishes that the veteran's 
current low back condition is related to service or had its 
onset during the one-year presumptive period after service. 

3.  No medical evidence establishes that the veteran's 
headaches are related to service. 

4.  No medical evidence establishes that the veteran's 
stomach condition is related to service. 

5.  The veteran does not suffer from PTSD; rather, his 
psychiatric symptoms are related to a diagnosis of dysthymia. 

6.  The veteran has not identified any disease or injury 
related to Agent Orange exposure. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303 (2000).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

3.  A stomach disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

4.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).

5.  The veteran does not have residuals of exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently has disabilities from a 
low back condition, headaches, a stomach condition, PTSD, and 
residuals of exposure to Agent Orange.  He maintains that 
each of these conditions began during his period of active 
military service. 

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The law affects these claims 
because they were pending on the date of enactment of the new 
law.  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran has been informed 
by a Statement of the Case issued in July 1999, as well as a 
Supplemental Statement of the Case issued in August 1999, of 
the evidence needed to prove his claims.  The RO also 
informed the veteran of the evidence necessary to establish 
service connection with respect to each of the issues on 
appeal.  The notification requirement has therefore been 
satisfied even though the RO did not have an opportunity to 
apply the specific provisions of the VCAA because the case 
was adjudicated before the VCAA was enacted.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has been afforded recent VA 
examinations in connection with these claims.  In addition, 
the veteran presented testimony at a hearing held before the 
undersigned member of the Board in November 1999.  The 
veteran has not referenced any unobtained evidence that might 
aid his claims.  Although he indicated at his hearing that he 
was treated by a chiropractor for low back pain shortly after 
service, he explained that all records from that treatment 
had been destroyed and were no longer available.  

Under these circumstances, VA has done everything reasonably 
possible to assist the veteran, and a remand would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  As such, 
further development and further expending of VA's resources 
is not warranted.  

II.  Low Back Condition

The veteran claims that he suffers from a low back condition 
as a result of lifting heavy objects while working in the 
kitchen aboard the USS FINTCH and the USS LOWE during his 
period of military service.  Therefore, service connection 
for a low back condition has been sought.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases such as arthritis may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

The veteran's service medical records do not show evidence of 
a chronic low back condition.  While seeking treatment for a 
burn on his right foot in December 1965, the veteran also 
reported having low back pain.  However, no findings were 
reported, and the remainder of the service medical records 
made no further reference to back problems.  Significantly, a 
June 1969 separation examination report was negative for any 
complaint, treatment or defect pertaining to the back.  

Private treatment reports show that the veteran was first 
seen for post-service complaints of low back pain in 
September 1978.  At that time, the veteran reported radiating 
pain from his lower back down his left leg, which he said 
"[h]as been present intermittently since he got out of the 
service four or five years ago."  X-rays showed six vertebra 
with lumbarization of the first sacral segment, as well as 
spina bifida occulta with rather marked rotoscoliosis.  In 
October 1978, the veteran was admitted to Memorial Hospital 
of Laramie County where examination revealed a herniated 
nucleus pulposus at L5 and S1 on the left.  He underwent a 
hemilaminectomy at L5 with removal of the herniated nucleus 
pulposus.  He was subsequently treated at Memorial Hospital 
on numerous occasions for continued complaints of low back 
pain with radiation into the lower extremities.  A second 
back operation was performed at that facility in June 1985 
after examination revealed lumbar spinal stenosis.  He 
underwent a bilateral lumbar decompressive laminectomy at L4 
and L5 with foraminotomies at the L5 and S1 disk levels.

The veteran also received treatment for his low back 
condition throughout the late 1980's and 1990's at several 
healthcare facilities, including Formedic, Family Healthcare 
Center, Manning General Hospital, Jennie Edmundson Memorial 
Hospital, and the VA Medical Center in Des Moines, Iowa.  The 
Board notes, however, that none of the medical reports from 
those facilities includes a medical opinion relating the 
veteran's low back condition to service.  In fact, several 
reports from Jennie Edmundson Memorial Hospital attributed 
the veteran's low back condition to a work-related injury 
many years after service.  When admitted to that facility in 
June 1989 for chronic low back pain, it was noted that the 
veteran injured his back in 1978 while working as a diesel 
mechanic.  It was also noted that the veteran had not worked 
since 1985 and was receiving workers' compensation.  In 
December 1991, a myelogram was performed at that facility 
following a diagnosis of failed back syndrome.  Again, it was 
noted that the original symptoms began in 1978.  Furthermore, 
an April 1995 report from Formedic noted that the veteran had 
not worked in ten years due to a work-related injury.

The veteran underwent a VA general medical examination in 
October 1997, at which time he reported a ten-year history of 
back pain following a lifting incident.  The examiner 
determined that the veteran had chronic back pain secondary 
to a disc injury with three operative procedures.  X-ray 
findings contained in an addendum report were interpreted as 
showing status postoperative L4 and L5 laminectomies, 
sclerotic L5 facet joints, and mild degenerative disc disease 
at L1-2 and L3-4.  The examiner offer no opinion concerning 
the etiology or date of onset of these findings.   

The Board has reviewed the medical evidence, but finds that 
it does not support a causal link between the veteran's 
current low back condition and his period of military 
service.  The veteran was first treated for low back pain on 
one occasion in service which apparently resolved.  He was 
not seen for back problems until nearly ten years after 
service, and no medical evidence of record relates his 
current low back condition to service.  To the contrary, 
evidence supports the conclusion that his current back 
condition is linked to work-related injuries in 1978 and 
1985.  Although a September 1978 treatment report recorded 
the veteran's statement that low back pain "[h]as been 
present intermittently since he got out of the service four 
or five years ago", this opinion was not confirmed by a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995) (holding that evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence).  

The only evidence of record supporting the veteran's claim 
consists of his own lay statements, including testimony 
presented at a hearing before the undersigned member of the 
Board in November 1999.  Where the determinative issue is one 
of medical causation or a diagnosis, however, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of an orthopedic disability, his lay 
statements are of limited probative value.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back condition.  It follows that 
a low back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000).  Thus, the appeal is denied.

III.  Headaches

The veteran contends that he has headaches as a result of 
having been exposed to paint fumes while painting storage 
rooms aboard a ship during his period of service.  He 
maintains that he passed out one day due to the severe fumes 
and was in bed for almost a week with severe headaches.  The 
veteran's service medical records disclose that he was 
treated on one occasion in October 1965 for complaints of 
burning eyes with occasional headaches.  The diagnosis was 
pebbled conjunctivitis.  The remainder of the service medical 
records, including the June 1969 separation examination 
report, made no further reference to headaches.  The 
veteran's account of passing out due to paint fumes is not 
verified in the service medical records. 

The record shows that the veteran complained of headaches 
after service on various clinical visits between March 1979 
("a nervous individual and maybe a lot of it") and November 
1980 ("related to a new pair of glasses"); there were 
numerous patient-physician encounters between September 1978 
and March 1989.  The veteran was seen in April 1995 for 
headaches, leg aches and backache.  A number of subsequent 
clinical visits between May 1995 and April 1997 are silent 
for any complaints of headaches.  Chronic headaches were 
diagnosed at a VA general medical examination in October 
1997, apparently based on the veteran's history and without 
reference to any etiology.  At a VA psychiatric examination 
in October 1997, the examiner noted that the veteran suffered 
from headaches which had been present since he was in the 
military and, in the veteran's opinion, related to inhalants 
from paint fumes.

Other clinical records from September 1998 to July 1999 
reveal headaches associated with a cold in September 1998, as 
well as mention of allergic rhinitis associated with 
headaches, sinus congestion, and sore throat.  Other 
assessments include "history of migraine" in January 1999 
for follow-up of "chronic pain [syndrome]"; and assessments 
of chronic pain (possible fibromyalgia) and "migraine" in 
July 1999.  These records, apparently generated by various 
clinicians, do not show that any treatment was prescribed for 
migraine cephalgia.  

Based on these findings and in light of the recent amendment 
concerning the duty to assist, the Board requested an expert 
medical opinion through the VA Veterans Health Administration 
(VHA) as to whether it was at least as likely as not that the 
veteran's headaches were related to paint fumes in service.  
In a May 2001 opinion, the chief of the neurology section at 
a VA medical center stated that she had reviewed the 
veteran's claims file.  Based on that review, the physician 
concluded that the veteran suffered from muscle 
contraction/tension headaches related to cervical disc 
disease and PTSD.  She then opined that it was unlikely that 
exposure to paint fumes would have resulted in such long-
standing headaches. 

Based on the record, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for headaches.  A chronic disability involving 
headaches was not shown in service, and no medical evidence 
relates the veteran's current headaches to service.  In fact, 
after reviewing the claims file, a VA physician ruled out any 
such relationship.  While an October 1997 VA psychiatric 
examination report noted that the veteran suffered from 
headaches related to inhalants from paint fumes, this is 
merely a recitation of the veteran's own history, with no 
additional comment provided by the examiner.  See Leshore, 8 
Vet. App. at 409.

Despite the veteran's testimony that his headaches began in 
service, as a layperson without medical expertise or 
training, his statements alone are insufficient to establish 
a relationship between this condition and service.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions).  
As such, the veteran's statements concerning the etiology of 
his headaches are of limited probative value, particularly in 
light of the medical evidence showing no such relationship.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for headaches.  Accordingly, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000).  
Therefore, the appeal is denied.

IV.  Stomach Disorder

The veteran also claims that he currently suffers from a 
stomach condition which began in service as a result of 
exposure to paint fumes.  For the reasons that follow, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  The veteran's service medical records 
are negative for any complaint, treatment or finding 
concerning any stomach problem.  At his separation 
examination in June 1969, the veteran specifically denied any 
history of stomach trouble.  

Post-service medical evidence includes a May 1979 private 
treatment report which recorded the veteran's complaints of 
an upset stomach and abdominal pain.  The veteran questioned 
whether his symptoms were attributable to an ulcer problem, 
but no diagnostic testing was performed.  No further 
complaints were documented until June 1996, at which time he 
was seen at Family Healthcare Center for complaints of 
stomach ache and diarrhea believed to be related to an 
irritable bowel.  When examined by VA in October 1997, the 
veteran said he had a hiatal hernia which bothered him 
everyday and was made worse by spicy or rich foods.  A 
physical examination confirmed the presence of a hiatal 
hernia.  VA outpatient treatment reports dated in 1998 and 
1999 also listed diagnoses of gastroesophageal reflux disease 
(GERD).  The Board emphasizes, however, that none of these 
reports contains a medical opinion relating the veteran's 
stomach trouble (diagnosed as an irritable bowel, a hiatal 
hernia and GERD) to his period of service, to include 
exposure to paint fumes therein.  

In conclusion, the evidence does not show that the veteran 
developed a chronic stomach condition in service, and no 
medical evidence relates his current stomach condition to 
service.  The Board has considered the veteran's testimony 
that his stomach trouble is related to exposure to paint 
fumes in service.  As previously discussed, however, the 
record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a gastrointestinal 
condition; accordingly, his lay statements are of limited 
probative value.  See Heuer, 7 Vet. App. at 384 (citing 
Grottveit, 5 Vet. App. at 93).  Under these circumstances, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a stomach 
condition and the appeal must be denied. VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000).

V.  Posttraumatic Stress Disorder 

The veteran contends that he has PTSD as a result of service.  
He maintains that his ship came under sniper fire while 
stationed in Vietnam, but he has attributed most of his 
psychiatric problems to stressful working conditions and lack 
of personnel support in service.

Service connection for PTSD requires the following three 
elements: [1] medical evidence establishing a diagnosis of 
the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony by itself is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  

Turning to the facts of this case, the evidence does not show 
that the veteran has been diagnosed as having PTSD.  His 
service medical records make no reference to any psychiatric 
problems.  Post-service medical records show that he began 
suffering from depression many years after service.  For 
example, when admitted to Jennie Edmundson Hospital for back 
pain in December 1991 and May 1997, it was noted that he also 
suffered from depression.  An April 1997 entry from the 
Family Healthcare Center also noted that he suffered from 
depression.  None of these reports, however, mentioned PTSD.

At a VA psychiatric examination in October 1997, the examiner 
stated that PTSD was not present.  After interviewing the 
veteran and performing a mental status examination, the 
examiner attributed the veteran's psychiatric problems to a 
diagnosis of dysthymia.  At a concurrent VA general medical 
examination, no mental status examination was performed.  
However, under the Diagnoses section, the examiner listed 
"post-traumatic stress disorder as per [the VA psychiatric 
examination report]." 

As noted in the discussion concerning service connection for 
headaches, a May 2001 opinion provided by the chief the 
neurology section at a VA medical center determined that the 
veteran's headaches were related to cervical disc disease and 
PTSD.  (Emphasis added).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has PTSD.  The Board places considerable weight on 
the October 1997 VA psychiatric examination report, as the 
examiner reviewed the claims file, conducted an in-depth 
interview, and performed a mental status examination.  The 
examiner then concluded that the veteran did not suffer from 
PTSD, but attributed his psychiatric symptoms to dysthymia.  

In contrast, the Board places no probative value on the 
October 1997 VA general medical examination report which 
listed a diagnosis of "post-traumatic stress disorder as per 
[the VA psychiatric examination report]."  The Board points 
out that this PTSD diagnosis is obviously a mistake on the 
part of the VA examiner, as no diagnosis of PTSD was provided 
in the psychiatric examination report referred to.  Indeed, 
the psychiatric examiner specifically concluded that PTSD was 
not present.  The Board also places limited value on the 2001 
VHA opinion which states that the veteran's headaches were 
related to cervical disc disease and PTSD.  This opinion 
focused on the etiology of the veteran's headaches rather 
than the appropriate diagnosis for his psychiatric 
complaints, and was not provided following an interview or a 
mental status examination.  

The Board also considered lay statements, including testimony 
presented by the veteran and his brother at the November 1999 
Board hearing.  The veteran's brother testified that he 
served with the veteran on the same ship while on active 
duty.  He said that he suffered from PTSD as a result of 
service, thereby suggesting that the veteran also suffered 
from PTSD.  However, since neither the veteran nor his 
brother are shown to possess the medical training and 
expertise necessary to diagnose a psychiatric disability, 
their statements are of limited probative value.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

Given these facts, the record does not support a medical 
conclusion that the veteran has PTSD.  As such, the 
preponderance of the evidence is against his claim of 
entitlement to service connection for PTSD.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim); see also Cohen, 10 Vet. App. at 137.  Absent an 
approximate balance of positive and negative evidence, the 
benefit-of-the-doubt standard is not for application and the 
appeal as to this issues must be denied.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000),.  

VI.  Agent Orange Exposure

The veteran also claims service connection for residuals of 
exposure to Agent Orange.  As noted, service connection may 
be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In addition to these 
regulations, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he or 
she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  See 38 C.F.R. 
§ 3.309(e).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e), 
the presumption of service connection related to Agent Orange 
is not available, and the presumption of exposure to 
herbicides is also precluded.  McCartt v. West, 12 Vet. App. 
164 (1999).  However, even if an appellant is not entitled to 
a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

Although the veteran contends that he was exposed to Agent 
Orange in service, he has not identified any specific 
disability as a result of his alleged exposure.  The Board 
points out that exposure to Agent Orange in and of itself is 
not a disability for which service connection can be awarded.  
The veteran must prove that such exposure resulted in a 
current disease or injury.  See Brammer, 3 Vet. App at 225 
(in the absence of proof of a current disability, there can 
be no valid claim).  As a result, the Board can only conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of exposure to Agent Orange. 


ORDER

Service connection for a low back condition is denied.

Service connection for headaches is denied.

Service connection for a stomach condition is denied.

Service connection for posttraumatic stress disorder is 
denied.

Service connection for residuals of exposure to Agent Orange 
is denied.


REMAND

The veteran claims that he has a lung condition as a result 
exposure to paint fumes in service.  As previously discussed, 
his claim was developed by the RO prior to the recent change 
in the law concerning claims assistance.  Pursuant to the 
VCAA, however, additional development is required where all 
necessary assistance has not otherwise been provided.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  As to this issue, the Board finds that a 
final decision cannot be made on the basis of the current 
record, particularly as to the claims relationship between a 
lung disorder and paint fume exposure in service.  
The service medical records show that in September 1967 the 
veteran was tested for tuberculosis (TB) after coming in 
contact with the disease while aboard a ship.  However, no 
sign of TB was apparent from X-ray examination.  Clinical 
evaluation at the time of his separation from active duty in 
June 1969 noted "Minimal Left Anterior Chest Deformity, 
NCD."  No chronic respiratory condition was found at any 
time in service.  

The veteran apparently developed respiratory problems many 
years after service.  Pulmonary function testing in January 
1997 at Family Healthcare Center showed evidence of 
restrictive airway disease, with probably half his usual 
function remaining.  The assessment was "restrictive airway 
disease with history of old asthma & cigarette smoking with 
what also appears to be irreversible component with 
bronchodilators."  Significantly, at an October 1997 VA 
psychiatric examination, the examiner noted under Axis III 
that the veteran had some form of lung disorder which sounded 
like bronchial fibrosis secondary to paint toxins present in 
the ship he was painting during service.  The examiner 
pointed out that additional information other than the 
veteran's own history was not available.  

Based on these findings and in light of the recent amendment 
concerning the duty to assist, the Board finds that the 
veteran is entitled to a VA examination to determine the 
nature and etiology of his lung condition.  Accordingly, the 
case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his lung condition.  The 
claims folder should be provided to the 
examiner for review in connection with 
the examination.  All necessary tests and 
evaluations should be performed, 
including a pulmonary function study.  
Following a review of the veteran's 
claims file and completion of the 
examination, the examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that any current 
lung condition is related to service, 
specifically to include exposure to paint 
fumes therein.  All pertinent clinical 
findings and the rationale for the 
opinion should be reported.  

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a lung condition.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

